Case 1:20-cv-14424-RMB-MJS Document 35 Filed 04/15/21 Page 1 of 5 PagelD: 211
Case 1:20-cv-14424-RMB-MJS Document 34-1 Filed 04/14/21 Page 1 of 5 PagelD: 206

David H. Kupfer

COOLEY LLP

55 Hudson Yards

New York, NY 10001-2157
Telephone: (212) 479-6000

Michael G. Rhodes (Pro Hace Vice)
Angela L. Dunning (Pro Hac Vice)
COOLEY LLP

101 California Street, 5" Floor

San Francisco, California 94111-5800
Telephone: (415) 693-2000

Bobby A. Ghajar (Pro Hac Vice)
COOLEY LLP

1333 2" Street

Santa Monica, California 90401
Telephone: (310) 883-6400

Attorneys for Defendant Plaid Inc.

[Full attorney listing on signature page]

UNITED STATES DISTRICT COURT

 

DISTRICT OF NEW JERSEY
THE TORONTO-DOMINION BANK, Civil Action No. 1:20-cv-14424-RMB-AMD
Plaintiff,
% JOINT STIPULATION EXTENDING
PLAID ING., TIME TO ANSWER, MOVE, OR
OTHERWISE RESPOND TO

 

 

Plaintiff The Toronto-Dominion Bank (“TD”) and Defendant Plaid Inc. (‘‘Plaid,” and
together with TD, the “Parties”), hereby agree and stipulate that good cause exists to request an order
from the Court extending Plaid’s time to respond to the Complaint.

WHEREAS, on October 14, 2020, TD filed a Complaint for Trademark Counterfeiting,
Trademark Infringement, False Designation of Origin, False Advertising, and Unfair Competition
under the Lanham Act, 15 U.S.C. § 1051, ef seg. and New Jersey statutory and common law.

STIPULATION AND [PROPOSED] ORDER
1:20-cv-14424
Case 1:20-cv-14424-RMB-MJS Document 35 Filed 04/15/21 Page 2 of 5 PagelD: 212
Case 1:20-cv-14424-RMB-MJS Document 34-1 Filed 04/14/21 Page 2 of 5 PagelD: 207

WHEREAS, the Complaint was served on Plaid on October 16, 2020.

WHEREAS, Plaid’s response to the Complaint was originally due on November 6, 2020,

WHEREAS, on November 4, 2020, the Honorable Magistrate Judge Joel Schneider entered
a stipulated order extending Plaid’s deadline to respond to the Complaint to December 7, 2020.

WHEREAS, in view of the holidays and exploratory settlement discussions, the Parties filed
a stipulation extending Plaid’s deadline to respond to the Complaint to January 29, 2021, which the
Court granted.

WHEREAS, the Parties continued to engage in settlement discussions, and filed stipulations
extending Plaid’s deadline to respond to the Complaint to April 14, 2021, which the Court granted.

WHEREAS, over the past week, the Parties have advanced in their discussions regarding
resolution of the entire case, including exchanges of a full, formal written settlement agreement over
the weekend and continuing into this week.

WHEREAS, as the Parties informed Ms. Alexis Shaw in a courtesy call of April 13, 2021,
they would like to continue to focus their efforts on resolving the matter, rather than turning to
additional pleadings in this case.

WHEREAS, based on the Parties’ progress, and in the interest of efficiency and judicial
economy, good cause exists to defer Plaid’s response deadline by another two weeks, to April 28,
2021. The Parties will advise the Court promptly if they have reached resolution of the matter.

WHEREAS, this is the sixth extension of time requested by the Parties in this action, and the
requested extension will not affect any other dates or deadlines in the case.

NOW, THEREFORE, the Parties, subject to Court approval, hereby stipulate as follows:

1. Plaid’s obligation to answer, move to dismiss, or otherwise respond to the Complaint

is extended until April 28, 2021;

2 STIPULATION AND [PROPOSED] ORDER
1:20-cv-14424
Case 1:20-cv-14424-RMB-MJS Document 35 Filed 04/15/21 Page 3 of 5 PagelD: 213
Case 1:20-cv-14424-RMB-MJS Document 34-1 Filed 04/14/21 Page 3 of 5 PagelD: 208

2. Nothing in this stipulation shall be construed as a waiver of any party’s rights or
positions in law or equity, or as a waiver of any defenses that Plaid would otherwise have to the
Complaint, including, without limitation, jurisdictional defenses.

IT IS SO STIPULATED.

Dated: April 14, 2021 FINNEGAN, HENDERSON, FARABOW,
GARRETT & DUNNER LLP

By: /s/ Douglas Rettew
Samuel V. Eichner (Bar No. 902302012)
Douglas A. Rettew (pro hac vice to be filed)
Jessica L. Hannah (pro hac vice to be filed)
901 New York Avenue, NW
Washington, D.C. 20001-4413
(202) 408-4000 (phone)
(202) 408-4400 (fax)
Email: samuel.eichner@finnegan.com
Email: doug.rettew@finnegan.com
Email: jessica.hannah@finnegan.com

 

Attorneys for Plaintiff The Toronto-Dominion
Bank

Dated: April 14, 2021 COOLEY LLP

By: /s/ David H. Kupfer
David H. Kupfer
55 Hudson Yards
New York, NY 10001-2157
Telephone: (212) 479-6000
Email: dkupfer@cooley.com

 

Michael G. Rhodes (Pro Hac Vice)
Angela L, Dunning (Pro Hac Vice)
COOLEY LLP

101 California Street, 5th Floor

San Francisco, California 94111-5800
Telephone: (415) 693-2000

Email: rhodesmg@cooley.com
Email: adunning@cooley.com

4 STIPULATION AND [PROPOSED] ORDER
1:20-cv-14424
Case 1:20-cv-14424-RMB-MJS Document 35 Filed 04/15/21 Page 4 of 5 PagelD: 214
Case 1:20-cv-14424-RMB-MJS Document 34-1 Filed 04/14/21 Page 4 of 5 PagelD: 209

Bobby A. Ghajar (Pro Hac Vice)
COOLEY LLP

1333 2nd Street

Santa Monica, California 90401
Telephone: (310) 883-6400
Email: bghajar@cooley.com

Attorneys for Defendant Plaid Inc.

4 STIPULATION AND [PROPOSED] ORDER
1:20-cv-14424
Case 1:20-cv-14424-RMB-MJS Document 35 Filed 04/15/21 Page 5 of 5 PagelD: 215
Case 1:20-cv-14424-RMB-MJS Document 34-1 Filed 04/14/21 Page 5 of 5 PagelD: 210

| AR
PROPOSED] ORDER

Pursuant to stipulation, IT IS SO ORDERED.

DATED: Apel 2021 / Uf
Le (ALS i.

HONORABLE MATTHEW J, SKAHILL
UNITED STATES MAGISTRATE JUDGE

  

¢C oy

 

247981007 v1

5 STIPULATION AND [PROPOSED] ORDER
1:20-cv-14424
